Citation Nr: 0626645	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-05 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating in excess of 10 
percent for mechanical low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
December 1991.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from an August 1999 RO decision which granted an 
increased disability rating of 10 percent for the veteran's 
service-connected mechanical low back pain, effective from 
May 1999.  The veteran timely appealed this decision seeking 
a higher disability rating.

In June 2006, the veteran appeared and testified before 
William Yates who is the Acting Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing and to 
render a final determination in the case.  38 U.S.C.A. §§ 
7101(c), 7102 (West 2002).

The veteran has alleged being unable to work due to his 
service connected lumbar spine disability.  A claim of 
entitlement to a total disability evaluation based upon 
individual unemployability due to service connected 
disability (TDIU) is referred to the RO for appropriate 
action.  See Roberson v. Principi, 251 F.3d 1378 (2001) (an 
informal claim for TDIU is raised where a veteran submits 
evidence of a medical disability, makes a claim for the 
highest rating possible and submits evidence of 
unemployability).

REMAND

At his Travel Board hearing, the veteran submitted a copy of 
a decision by the Social Security Administration (SSA) 
finding him disabled, in part, due to his back disability.  
The decision cited a February 2004 neurologic evaluation by 
Dr. Alexandre B. Todorov commenting that the veteran had 
severe impairment of the lumbar spine affecting his ability 
to walk and perform work duties.  The medical records 
supporting the SSA decision are relevant to the claim on 
appeal, and must be obtained prior to any further 
adjudication.  Clarkson v. Brown, 4 Vet. App. 565 (1993).

In view of the apparent increased severity of symptoms since 
the last VA examination in June 2001, the Board finds that an 
additional VA medical examination is required in order to 
ascertain the current nature and severity of the service 
connected lumbar spine disability.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); VAOPGCPREC 11-95 (Apr. 7, 1995).  The 
veteran's representative has argued that a higher rating 
should be considered under the criteria for evaluating 
intervertebral disc syndrome (IVDS), particularly in light of 
the fact that the veteran's degenerative disc disease was 
first identified by a computerized tomography (CT) scan of 
the lumbar spine in service, and that the veteran has 
reported radicular symptoms of the left lower extremity.  
Based on the facts of this case, the Board is of the opinion 
that the veteran should be provided both orthopedic and 
neurologic examinations.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  Obtain complete clinic records for the 
veteran's treatment at the Birmingham and 
Tuscaloosa, Alabama, VA Medical Centers 
(VAMC) since June 2006.

2.  Obtain all medical and legal documents 
pertaining to the veteran's award of 
disability benefits from SSA.

3.  Upon receipt of any additional 
evidence and/or information, schedule the 
veteran for orthopedic examination for the 
purpose of determining the nature and 
severity of his chronic orthopedic 
manifestations of service connected lumbar 
spine disability.  The claims folder and a 
copy of this remand must be made available 
to the examiner for review.  After 
physically evaluating the veteran, the 
medical examiner should address the 
following questions, to the best of 
his/her medical knowledge:
      a) provide range of motion findings 
for the thoracolumbar spinal segment in 
terms of forward flexion, extension, left 
and right lateral flexion and left and 
right lateral rotation;
      b) include opinion as to the extent, 
if any, of functional loss of use of the 
thoracolumbar spine due to pain, 
incoordination, weakness, pain on flare-
ups and fatigability with use.  If 
feasible such findings should be portrayed 
in terms of degrees of additional loss of 
motion; and
      c) comment as to whether any spinal 
segment manifests muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

4.  Schedule the veteran for neurologic 
examination for the purpose of determining 
the nature and severity of his chronic 
neurologic manifestations of service 
connected lumbar spine disability, if any.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  After physically 
evaluating the veteran, the medical 
examiner should address the following 
questions, to the best of his/her medical 
knowledge:
		a) report all chronic neurologic 
manifestations of the veteran's service 
connected thoracolumbar spine disability, 
to include specifying any and all 
neurologic symptoms (e.g., sciatica, 
neuritis, neuralgia, sensory loss, 
sphincter and bladder dysfunction, etc.) 
with reference to the nerve(s) affected 
(e.g., sciatic nerve).

5.  Thereafter, readjudicate the claim on 
appeal.  In so doing, specifically 
consider the applicability of the 
schedular criteria for evaluating IVDS 
since the inception of the appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC) and an appropriate period 
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


